 Case: 4:20-cv-00804-JMB Doc. #: 79 Filed: 02/12/21 Page: 1 of 2 PageID #: 851




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION
BILAL HASANIE HILL,                                )
                                                   )
               Plaintiff,                          )
                                                   )
       vs.                                         )           No. 4:20 CV 804 JMB
                                                   )
PHELPS COUNTY SHERIFF’S                            )
DEPARTMENT, et al.,                                )
                                                   )
               Defendants.                         )


                                              ORDER


       This matter is before the Court on plaintiff’s motion for sanctions, pursuant to Rule 37,

Fed. R. Civ. P., against defendant Advanced Correctional Healthcare, Inc. (ACH). The parties

presented argument at a hearing on February 12, 2021.

       Based on the Court’s review of the parties’ documents and arguments,

       IT IS HEREBY ORDERED that plaintiff’s motion for sanctions [Doc. # 62] is granted

in part and denied in part.

       IT IS FURTHER ORDERED that defendant ACH shall submit the e–mail dated

March 6, 2020, Pl. Ex. A [Doc. # 74–2], to the Court for in camera review.

       IT IS FURTHER ORDERED that, not later than February 22, 2021, defendant ACH

shall file an affidavit detailing its document retention policies.

       IT IS FURTHER ORDERED that, not later than March 1, 2021, counsel for plaintiff

shall file a notice stating whether they want to conduct additional depositions of the witnesses and

parties whose depositions were taken before defendant ACH produced the disputed documents.
 Case: 4:20-cv-00804-JMB Doc. #: 79 Filed: 02/12/21 Page: 2 of 2 PageID #: 852




Counsel shall also state whether they want to take depositions of ACH’s IT department employees.

Defendant ACH will bear the costs of such depositions if they occur.




                                                   /s/ John M. Bodenhausen
                                                   JOHN M. BODENHAUSEN
                                                   UNITED STATES MAGISTRATE JUDGE

Dated this 12th day of February, 2021.
